 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   LES FERGUSON, an individual,                        Case No.: 18-CV-1529 JLS (MDD)
12                                      Plaintiff,
                                                         ORDER GRANTING DEFENDANT’S
13   v.                                                  UNOPPOSED MOTION TO STAY
14   CVS PHARMACY, INC., a corporation,
                                                         (ECF No. 28)
15                                    Defendant.
16
17         Presently before the Court are Defendant CVS Pharmacy, Inc.’s Motion to Stay
18   (“Mot.,” ECF No. 25) and Notice of Non-Opposition to the Motion (ECF No. 26). The
19   Court vacated the hearing and took the matter under submission without oral argument
20   pursuant to Civil Local Rule 7.1(d)(1). See ECF No. 27. After considering the Motion and
21   the relevant law, the Court GRANTS Defendant’s unopposed Motion.
22                                       BACKGROUND
23         On July 5, 2018, Plaintiff filed a punitive class action alleging that Defendant falsely
24   claimed that the Algal-900 DHA supplement was clinically shown to improve memory.
25   See ECF No. 1. The factual allegations in Plaintiff’s complaint are nearly identical to the
26   factual allegations in the complaint in Worth v. CVS Pharmacy, Inc., No. 16-CV-498 SMG,
27   a punitive class action filed on February 1, 2016, in the Eastern District of New York (the
28   “Worth Action”). See ECF No. 25-3; see also ECF No. 25-4.

                                                     1
                                                                               18-CV-1529 JLS (MDD)
 1         On May 28, 2019, the court in the Worth Action certified a settlement class of “all
 2   consumers in the United States who purchased one or more Algal-900 DHA Products,
 3   containing, on the label and/or packaging, the claim that it is ‘clinically shown to improve
 4   memory’ or offers ‘clinically shown memory improvement,’ on or after November 15,
 5   2008, through September 30, 2016,” ECF. No. 25-5 at ¶ 6, and set a final approval hearing
 6   for September 26, 2019. Id. at ¶ 15.
 7         Claiming that approval of the Worth Settlement would settle claims for the putative
 8   class asserted in this case, Defendant filed the instant Motion on June 13, 2019. See
 9   generally ECF No. 25.
10                                     LEGAL STANDARD
11         Courts have the discretionary power to stay proceedings. Ali v. Trump, 241 F. Supp.
12   3d 1147, 1152 (W.D. Wash. 2017) (citing Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)).
13   In determining whether to grant a motion to stay, “the competing interests [that] will be
14   affected by the granting or refusal to grant a stay must be weighed.” Lockyer v. Mirant
15   Corp., 398 F.3d 1098, 1110 (9th Cir. 2005) (citing CMAX, Inc. v. Hall, 300 F.2d 265, 268
16   (9th Cir. 1962)). Those interests include: (1) “the possible damage which may result from
17   the granting of a stay,” (2) “the hardship or inequity which a party may suffer in being
18   required to go forward,” and (3) “the orderly course of justice measured in terms of the
19   simplifying or complicating of issues, proof, and questions of law which could be expected
20   to result from a stay.” Id.
21                                          ANALYSIS
22         In its Motion, Defendant requests the court to grant a one hundred and twenty day
23   stay pending final approval of the proposed settlement in the Worth Action (the “Worth
24   Settlement”). Mot. at 9. As an initial matter, Civil Local Rule 7.1(e)(2) requires “each
25   party opposing a motion” to file its opposition and serve the movant at least fourteen days
26   before the noticed hearing date. Civil Local Rule 7.1(f)(3)(c) provides that, “[i]f an
27   opposing party fails to file the papers in the manner required by Civil Local Rule 7.1.e.2,
28   that failure may constitute a consent to the granting of a motion or other request for ruling

                                                   2
                                                                               18-CV-1529 JLS (MDD)
 1   by the court.” Consequently, by virtue of Civil Local Rule 7.1(f)(3)(c), Plaintiff has
 2   consented to the relief requested in Defendant’s Motion. See United States v. Warren, 601
 3   F.2d 471, 473 (9th Cir. 1979) (upholding dismissal of indictments pursuant to a district
 4   court local rule stating that failure to timely oppose motions is deemed consent to the
 5   motion).
 6         Nonetheless, the Court addresses Defendant’s Motion on the merits and briefly
 7   analyzes each of the Landis factors below.
 8   I.    Possible Damage from Granting of a Stay
 9         When a district court approves a class action settlement, “a federal court may release
10   not only those claims alleged in the complaint, but also a claim ‘based on the identical
11   factual predicate as that underlying the claims in the settled class action.’” Reyn’s Pasta
12   Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 748 (9th Cir. 2006) (quoting Class Pls. v. City
13   of Seattle, 955 F.2d 1268, 1287 (9th Cir. 1992)). Defendant contends that Plaintiff will not
14   suffer any damage if the requested stay is granted because this action and the Worth Action
15   are based on the same alleged misrepresentations regarding the same product, see Mot. at
16   5, meaning that the Worth Settlement, if approved, will necessitate dismissal of this action
17   despite the differing theories of liability. See id. at 6–7.
18         The Court agrees with Defendant that the requested stay will not damage Plaintiff
19   because a stay will ensure Plaintiff does not waste unnecessary expenses in an action that
20   may be subject to dismissal. Furthermore, the requested stay “will allow [Plaintiff] to focus
21   [its] resources on attacking the fairness of the potential [Worth] settlement.” See In re
22   JPMorgan Chase LPI Hazard Litig., No. C-11-03058 JCS, 2013 WL 3829271, at *4 (N.D.
23   Cal. July 23, 2013). This factor therefore weighs in favor of granting a stay.
24   II.   Hardship to Defendant Absent a Stay
25         For the same reasons, not granting a stay would harm Defendant because “[i]t would
26   be burdensome for both parties to spend time, energy, and resources on pretrial and
27   discovery issues” when this case may be dismissed upon final approval of the Worth
28   ///

                                                    3
                                                                               18-CV-1529 JLS (MDD)
 1   Settlement. See Alvarez v. T-Mobile USA, Inc., 2010 WL 5092971, at *2 (E.D. Cal. Dec.
 2   7, 2010). Consequently, this factor also favors granting the requested stay.
 3   III.   The Orderly Course of Justice
 4          Finally, the Court concludes that judicial economy would not be served by having
 5   the Court expend resources on a case that may be dismissed. See CollegeSource, Inc. v.
 6   AcademyOne, Inc., No. 08-CV-1987 H (CAB), 2011 WL 6934458, at *2 (S.D. Cal.
 7   Dec. 30, 2011) (holding that granting a stay in the one of two cases that had progressed
 8   less was proper because the case that had progressed further included the same parties and
 9   issues). Accordingly, the final Landis factor also weighs in favor of granting a stay.
10          Because all three Landis factors weigh in favor of granting Defendant the requested
11   stay, the Court concludes that a limited stay pending the Worth Settlement is appropriate.
12                                        CONCLUSION
13          In light of the foregoing, the Court GRANTS Defendant’s Motion (ECF No. 28).
14   Defendant SHALL FILE a status report within one hundred and twenty (120) days or
15   within seven (7) days of final approval of the settlement of the Worth Action, whichever
16   is sooner.
17          IT IS SO ORDERED.
18
19   Dated: September 12, 2019
20
21
22
23
24
25
26
27
28

                                                  4
                                                                              18-CV-1529 JLS (MDD)
